Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

 

This Agreement (the “Agreement”) is made as of the 30th day of September, 2008
(“Date of Award”), between Medarex, Inc., a New Jersey corporation (the
“Company”), and Howard H. Pien (the “Grantee”).  In consideration of the
agreements set forth below, the Company and the Grantee agree as follows:

 

1.             Grant.  The following restricted stock award (the “Award”) of
shares of the Company’s common stock, $.01 par value per share (“Common Stock”),
is hereby granted by the Company to the Grantee subject to (i) the terms and
conditions hereof, (ii) the provisions of the Medarex, Inc. 2005 Equity
Incentive Plan, as amended (the “Plan”), a copy of which is attached hereto as
Exhibit A and the terms of which are incorporated by reference herein, (iii) the
terms and conditions of the Grantee’s employment agreement with the Company
dated May 16, 2007 (the “Employment Agreement”), and (iv) the receipt by the
Company of a stock power endorsed in blank by the Grantee, in the form attached
hereto as Exhibit B:

 

50,000 shares (the “Award Shares”).

 

The term “Change in Control” as used herein shall have the meaning set forth in
the Employment Agreement and not in the Plan.  All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Plan.  In the
event of any conflict between the provisions of this Agreement, the Employment
Agreement and those of the Plan, the provisions of the Plan shall control.

 

2.             Transfer Restrictions.  None of the Award Shares shall be sold,
assigned, pledged or otherwise transferred, voluntarily or involuntarily, by the
Grantee, except in accordance with the terms of this Agreement and the Plan.

 

3.             Release of Restrictions.

 

(a)           The restrictions set forth in Section 2 above shall lapse as
follows, provided that the Grantee remains employed by the Company from the Date
of Award  through the applicable date:

 

The Award Shares shall vest on June 14, 2012; provided, however, that if the
price of the Common Stock equals or exceeds $26 per share for the 20 consecutive
trading days immediately preceding June 14, 2011, then any Award Shares not yet
vested will vest on June 14, 2011.

 

(b)           In the event of a Change in Control, any restrictions on the Award
Shares shall immediately lapse upon the effective date of the Change in Control.

 

(c)           In the event the Grantee’s employment with the Company is
terminated prior to the date the restrictions lapse, as provided in
Section 3(a), due to the Grantee’s retirement, permanent disability, or death,
or in cases of special circumstances, the

 

1

--------------------------------------------------------------------------------


 

Committee may, in its sole discretion, when it finds that a waiver would be in
the best interests of the Company, waive in whole or in part any or all
remaining restrictions with respect to the Grantee’s Award Shares.

 

4.             Forfeiture.  Except as set forth in Section 3 above, in the event
the Grantee’s employment with the Company is terminated for any reason prior to
the date the restrictions lapse as provided in Section 3 above, the Award Shares
for which restrictions have not lapsed shall be forfeited to the Company.

 

5.             Tender Offer/Merger; Adjustment of Shares.  Notwithstanding
anything contained herein to the contrary:

 

(a)           Award Shares (i) may be tendered in response to a tender offer for
or a request or invitation to tenders of greater than 50% of the outstanding
Common Stock of the Company or (ii) may be surrendered in a merger,
consolidation or share exchange involving the Company; provided, however, that
in each case, in the event such tender offer, request for tender, merger,
consolidation or share exchange does not result in a Change in Control, the
securities or other consideration received in exchange therefore shall
thereafter be subject to the restrictions and conditions set forth herein.

 

(b)           In the event of any change in the outstanding Common Stock
resulting from a subdivision or consolidation of shares, whether through
reorganization, recapitalization, share split, reverse share split, share
distribution or combination of shares or the payment of a share dividend, the
Award Shares shall be treated in the same manner in any such transaction as
other Common Stock.  Any Common Stock or other securities received by the
Grantee with respect to the Award Shares in any such transaction shall be
subject to the restrictions and conditions set forth herein.

 

6.             Rights as Stockholder.  The Grantee shall be entitled to all of
the rights of a stockholder with respect to the Award Shares held in escrow
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such shares since the Date of Award, even
if some or all of such Award Shares have not yet vested and been released from
the restrictions set forth in Section 2 above.

 

7.             Escrow of Share Certificates.  Certificates for the Award Shares
shall be issued in the Grantee’s name and shall be held in escrow by the Company
until all restrictions lapse or such shares are forfeited as provided herein;
provided, however, that the terms of such escrow shall make allowance for the
transactions contemplated by Section 5 above.  A certificate or certificates
representing the Award Shares as to which restrictions have lapsed shall be
delivered to the Grantee upon such lapse, provided that any withholding
obligations of the Company are satisfied pursuant to Section 9 below.

 

8.             Government Regulations.  Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the Award Shares shall be subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 

2

--------------------------------------------------------------------------------


 

9.             Withholding Taxes.  The Company shall have the right to require
the Grantee to remit to the Company, or to withhold from other amounts payable
to the Grantee, as compensation or otherwise, an amount sufficient to satisfy
all federal, state and local withholding tax requirements which may arise in
connection with this Award.

 

10.           Tax Consequences.   The acquisition and vesting of the Award
Shares may have adverse tax consequences to the Grantee that may be avoided or
mitigated by filing an election under Section 83(b) of the Code.  Such election
must be filed within thirty (30) days after the date this Award is granted.  The
Grantee hereby acknowledges that it is his responsibility, and not the
Company’s, to file a timely election under Section 83(b) of the Code, even if
the Grantee requests the Company to make such filing on his behalf.

 

11.           Award not a Service Contract.  This Award is not an employment or
service contract, and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on the Grantee’s part to continue in the employ of or
service to the Company, or on the part of the Company to continue the Grantee’s
employment or service.

 

12.           Governing Law.  This Agreement shall be construed under the laws
of the State of New Jersey, without regard to its conflicts of laws principles.

 

IN WITNESS WHEREOF, the Company has caused this Award to be granted on the date
first above written.

 

 

Medarex, Inc.

 

 

 

 

 

 

By:

/s/ Christian S. Schade

 

 

 Christian S. Schade,

 

 

 Senior Vice President and

 

 

 Chief Financial Officer

Accepted:

 

 

 

 

 

/s/ Howard H. Pien

 

 

Howard H. Pien – Grantee

 

 

 

3

--------------------------------------------------------------------------------